At the last term, a decree was improperly entered in this case, by the inattention of the counsel who drew it; *and the question now was, whether it could be amended upon motion.
PER CURIAM.
The practice of this Court heretofore, and of the Federal Court of this place, has been inquired into ; and it appears that, in all cases, where, by mistake, an entry has been made, it has been rectified, upon motion ; and, where any error has been committed by the officers of the Court, or gentlemen of the bar, it has been corrected in like manner.
Eet the decree therefore be set aside ; and be entered now, as it should have been.